t                                      07/07/2021


          IN THE SUPREME COURT OF THE STATE OF MONTANA

                                        DA 21-0088
                                                                            F.,LEF1
                                                                            JUL 0 6 2021
 IN THE MATTER OF:                                                   t r. Clerk
                                                                            Bowen Greenvvood
                                                                                of Supreme Court
                                                                           State of Montana


 T.C.FI. and N.J.H.,                                                 ORDER

              Youths in Need of Care




       Counsel for the appellant mother of T.C.H. and N.J.H. filed a motion and brief
asking to be allowed to withdraw frorn this appeal on grounds that counsel has been unable
to find any nonfrivolous issues to raise on appeal, pursuant to § 46-8-103(2), MCA, and
Anders v. California, 386 U.S. 738, 87 S. Ct. 1396 (1967). The rnother was granted time
to file a response, but no response was filed.
       The Court has now independently examined the record pursuant to § 46-8-103(2),
MCA, and Anders. We conclude there are no arguments with potential legal merit that
could be raised in the mother's appeal in this case.
       Therefore,
       IT IS ORDERED that this appeal is DISMISSED.
       The Clerk is directed to provide copies of this Order to all counsel of record and to
the appellant mother personally.
                    i`n•-•
       DATED this-6. day of July, 2021.



                                                                 Chief Justice




                                                           f4t
        ...-
,O.... /e

t__4w./1